UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6537


WILLIE HORTON,

                 Plaintiff - Appellant,

          v.

GEORGE WEST, Esq.; GARY JACKSON, Esq.; DAVID BARGER, Esq.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T. S. Ellis III, Senior
District Judge. (1:10-cv-00154-TSE-JFA)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie     Horton    appeals       the   district       court’s   order

denying relief on his 42 U.S.C. §§ 1983, 1985 (2006) complaint.

We    have    reviewed    the     record   and    find   no    reversible       error.

Accordingly, we affirm substantially on the reasoning of the

district court.         Horton v. West, No. 1:10-cv-00154-TSE-JFA (E.D.

Va.    Jan.    13,   2011).       We    deny   Horton’s    pending       motion    for

appointment of counsel.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and   argument       would    not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2